IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STATE OF WASHINGTON,                                  No. 68828-6-1


                       Respondent,                    DIVISION ONE


              v.



CHRISTOPHER JON MOORE,                                UNPUBLISHED


                       Appellant.                     FILED: September 16. 2013




       Cox, J. —Warrantless searches and seizures are per se unreasonable

because they violate the Fourth Amendment to the United States Constitution             v

and article I, section 7 of the Washington Constitution.   But "'there are a fewy>
                                                                               m     ^o

jealously and carefully drawn exceptions to the warrant requirement.'"2 The ^        ^>;r
                                                                                     ~> ~r, --

State bears the burden of proving an exception applies.                         =r =§^T'
                                                                                      SO
       Here, the State relies on the emergency aid exception to support the     o




validity of a warrantless search of locked rooms in Christopher Moore's home.

During that search, police officers discovered illegal drugs that served as the


       1 State v.Garvin, 166 Wn.2d 242, 249, 207 P.3d 1266 (2009).

       2 State v. Schultz. 170 Wn.2d 746, 753-54, 248 P.3d 484 (2011) (quoting
State v. Reichenbach. 153Wn.2d 126, 131, 101 P.3d 80 (2004)).

       3 Id. at 754.
No. 68828-6-1/2


basis for his arrest, prosecution, and conviction. Because this record fails to

show that the emergency aid exception applies to this case, we reverse.

      The unchallenged findings of fact from the CrR 3.6 hearing provide

context.


       On December 9, 2010, police officers were dispatched to an address in

Marysville in response to a 911 call reporting "a physical domestic." This report

of a physical "domestic disturbance" identified Christopher Moore and S.B. as the

persons involved. The 911 caller indicated he had received a call from "the

victim, [S.B.]," but she "had been disconnected." The caller also explained that

he was "unable to reach [S.B.] further."

       Upon arrival at the Marysville residence, two police officers spoke with

Moore, who identified himself immediately when he answered the door. They

asked "ifthey could come inside and talk." "[Moore] responded 'Sure.'"

       Once inside, one of the two officers spoke with Moore "while [the other

officer] began a protective sweep of the residence." The officers noted that

Moore "appeared calm, as did two children who were seated in an adjacent

family room watching TV." The officers also noted that "nothing appeared out of

the ordinary inside the residence."

       While speaking with Moore, the officer who remained with him near the

residence's entrance learned additional information from dispatch. The 911

caller told dispatch that he "had received the call from [S.B.] that evening with

[S.B.] crying and stating that 'Chris' had 'beat the s**** out of [her]." The 911

caller further reported that "he heard some yelling and a disturbance and the line
No. 68828-6-1/3


went dead; he was unable to get [S.B.] back on the phone." As the officer near

the entrance spoke with Moore, he "confirmed that his girlfriend was [S.B.] and

they had an argument that evening but that she'd left some time earlier."

      During the "protective sweep," the other officer found one marijuana plant

in the bathroom and discovered three locked doors, which Moore declined to

open when asked to do so. An officer kicked in two of the three locked doors,

searching for S.B. Moore then provided a key to the third door. They did not find

S.B. Rather, they discovered marijuana plants and a marijuana grow operation

in the previously locked room. They arrested Moore and secured a search

warrant. When executing the warrant, they discovered more than 100 marijuana

plants and equipment associated with a grow operation.

      The State charged Moore with manufacture of a controlled substance.

After a bench trial on stipulated evidence, the court found Moore guilty as

charged.

       Moore appeals.

                         EMERGENCY AID EXCEPTION


       Moore argues that the police violated article 1, section 7 of the state

constitution by invading his home and searching a locked room without authority

of law.4 We agree.




       4Appellant's Opening Brief at 8.
No. 68828-6-1/4


       "As a general rule, warrantless searches and seizures are per se

unreasonable, in violation of the Fourth Amendment to the United States

Constitution and article I, section 7 of the Washington Constitution."5

       Despite the protections against warrantless searches "'there are a few

jealously and carefully drawn exceptions to the warrant requirement.'"6 The
State bears the burden of proving an exception applies.7
       The emergency aid exception is one ofthese exceptions.8 "This exception
emerges from the police's 'community caretaking function' and 'allows for the

limited invasion of constitutionally protected privacy rights when it is necessary

for police officers to render aid or assistance.'"9 Such an invasion is permitted
only if the State can show that:

       "(1) the police officer subjectively believed that someone likely
       needed assistance for health or safety concerns; (2) a reasonable
       person in the same situation would similarly believe that there was
       need for assistance; ... (3) there was a reasonable basis to
       associate the need for assistance with the place being searched.".
       . . (4) there is an imminent threat of substantial injury to persons or
       property; (5) state agents must believe a specific person or persons
       or property is in need of immediate help for health or safety
       reasons; and (6) the claimed emergency is not a mere pretext for
       an evidentiary search.[10]

       5 Garvin. 166 Wn.2d at 249.

       6Schultz, 170 Wn.2d at 753-54 (quoting Reichenbach, 153 Wn.2d at 131).

       7id, at 754.

       8]d
       9]g\ (quoting State v. Thompson, 151 Wn.2d 793, 802, 92 P.3d 228
(2004)).

      10 Id. (quoting Thompson. 151 Wn.2d at 802) (citing State v. Kinzy, 141
Wn.2d 373. 386-87. 5 P.3d 668 (2000): State v. Leffler. 142 Wn. App. 175, 181,
                                             4
No. 68828-6-1/5




"[T]he failure to meet any factor is fatal to the lawfulness of the State's

exercise of authority."11
       For purposes of a suppression hearing, the question is whether the

findings offact support the conclusions of law.12 Unchallenged findings of
fact are verities on appeal.13 We review de novo the trial court's
conclusions of law.14

       The supreme court recently addressed the emergency aid exception in the

context ofa reported incident ofdomestic violence in State v. Schultz.15 Here,
the trial court that heard Moore's case cited Schultz in support of its decision.

       In Schultz, Sequim police officers received a report "from a resident of an

apartment complex" about a loud argument between a male and female.16 When
the officers arrived at the apartment, they heard a man and a woman yelling and

"specifically overheard the man say that he wanted to be left alone and needed

his space."17 When the officers knocked on the door, the woman, Patricia Sue


183, 178 P.3d 1042 (2007); State v. Ladson, 138 Wn.2d 343, 349, 979 P.2d 833
(1999)).

       11 Id at 760 n.5.
       12 State v.Hill, 123 Wn.2d 641, 645-47, 870 P.2d 313 (1994).

       13 State v. Acrev. 148 Wn.2d 738, 745, 64 P.3d 594 (2003).

       14 Schultz. 170 Wn.2d at 753.

       15 170 Wn.2d 746, 248 P.3d 484 (2011).

       16 Jd at 750.
       17 Id at 750-51.
                                               5
No. 68828-6-1/6


Schultz, answered and denied that anyone else was in the apartment.18 The
officers then told Schultz they heard a male voice.19 She called for Sam
Robertson, later identified as the male whose voice the police had previously

heard.20 He emerged from a nearby bedroom.21 Schultz then stepped back and
the officers followed her inside.22

       After entering the apartment, the officers separated Schultz and

Robertson.23 One officer spoke to Schultz inside the apartment and noticed that
her "neck was red and blotchy."24 Both Schultz and Robertson independently
told the officers that there had been no physical violence during their argument.25
       While talking to one of the officers, Schultz began "acting 'fidgety' and

picking things up around the house."26 As Schultz was picking things up, the
officer "noticed a handgun and a marijuana pipe on the table."27 He then asked



       18 Id    at 751.


       19 id

       20 id

       21 Id
       22 Id

       23 Id
       24 Jd

       25 id    at 752.


       26 id

       27 Id.
No. 68828-6-1/7


Schultz if he could search the house for narcotics.28 She consented but later

revoked her consent.29 The officers then obtained a search warrant by
telephone, and, after conducting a search, discovered methamphetamine.30
Schultz was charged with methamphetamine possession.31
      In Schultz, the supreme court adopted six factors that the government

must show to justify a warrantless intrusion under the emergency aid exception.32
The court also recognized the unique challenges for law enforcement in domestic

violence situations, where the emergency aid exception may arise.33 As the
court observed:

      Domestic violence situations can be volatile and quickly escalate
      into significant injury. Domestic violence often, if not usually,
      occurs within the privacy of a home. Our legislature has
      recognized that the risk of repeated and escalating acts of violence
      is greater in the domestic context. The legislature has sought to
      provide [the] "maximum protection" to victims of domestic violence
      through a policy ofearly intervention.1341
      With the above and other points in mind, the court continued, stating that a

survey of cases indicates that:




      28 id

      29 Id

      30 id
      31 id
       32 id   at 754-55.


       33 Id   at 755.


       34 id (citing RCW 10.99.040(2)(a); RCW 10.99.010)
No. 68828-6-1/8



      the fact that police are responding to a situation that likely involves
      domestic violence may be an important factor in evaluating both the
      subjective belief of the officer that someone likely needs assistance
      and in assessing the reasonableness of the officer's belief that
      there is an imminent threat of injury.[35]
Buttressing this latter point, the supreme court recognized that "the likelihood that

a situation involves domestic violence is an important consideration in evaluating

the reasonableness of an officer's subjective belief that someone needs safety

assistance."36

      The supreme court held that the State was required to show that all of the

emergency aid exception elements were established before the police crossed

the threshold of her apartment.37 It then examined the facts most favorable to
the State to decide whetherthe requirements were met.38
       Here, we do the same, starting with the unchallenged findings of fact.

They are verities on appeal.

       For purposes of our analysis, we consider whether in this case the written

findings support the Schultz factors. In doing so, we note that the absence of

any one factor is fatal to the State's burden to establish that the emergency aid

exception applies in this case.




       35 JcL at 756.
       36 jd at 759.

       37 Id at 750-60.

       38 Id. at 760.


                                              8
No. 68828-6-1/9


              Police Officers' Subjective Belief of Needed Assistance

       Moore conceded below,39 as he ultimately does on appeal,40 that the State
showed that the police subjectively believed that an individual needed assistance

at Moore's residence. That concession is proper.

       At the time the responding officers stood at the threshold of Moore's

home, they had received a 911 call of a "physical domestic" disturbance at a

specific Marysville address. The 911 caller indicated that he had received a call

"from the victim, [S.B.], that the call had been disconnected, and he had been

unable to reach her further." The other name provided by the 911 caller was

Christopher Moore. When the officers arrived at the address that the 911 caller

provided, they spoke with Moore, who immediately identified himself when he

answered the door. They asked "ifthey could come inside and talk." "[Moore]

responded 'Sure.'"

       The trial court made further unchallenged findings that these officers had

extensive domestic violence training and responded to domestic violence calls on

a daily basis. The officers testified to their obligation to identify whether a

domestic violence victim is present at a location and is safe. They also stated

that they felt they needed to verify for themselves if S.B. was present inside the

house and safe.




       39 Report of Proceedings at 34.

       40 Appellant's Reply Brief at 4.
No. 68828-6-1/10


       This information was sufficient to establish these officers' subjective belief

that someone likely needed assistance for health and safety concerns. This

satisfies the first Schultz factor.


                      Reasonable Belief of Needed Assistance


       Moore contests the existence of the second Schultz criterion. His

argument is not persuasive.

       This criterion requires that the officers' belief of the need for assistance is

reasonable. The unchallenged findings that we discussed in connection with the

first factor also serve to fulfill the second.

       Moore contends the evidence was insufficient to support this criterion. In

doing so, he purports to summarize what the evidence showed when the police

were at the threshold of Moore's house as follows:

               (1) an anonymous (unverified as to veracity) report of a physical
       domestic violence incident; (2) the officers heard no raised voices outside
       the house; (3) Mr. Moore answered the door and showed no signs of
       distress; (4) everything in the home appeared to be in order and
       there were children watching television who appeared in good
       spirits; (5) Mr. Moore answered all questions consistently with what
       officers observed; and (6) there was no history of domestic violence
       of any kind associated with Mr. Moore individually or Mr. Moore and
       [S.B.] together. That is it.[41]
       If Moore suggests by the first item of this summary that verification of

either the identity of the 911 caller or the reliability of the information he provided

is required to establish this exception to the warrant requirement, he is mistaken.

In Schultz, there was no identification of the caller who reported the disturbance




       41 Appellant's Opening Brief at 15.

                                                 10
No. 68828-6-1/11


to the police.42 The opinion only states that the call came "from a resident ofan
apartment complex."43 And the opinion does not discuss reliability ofeither the
informant or the information provided as a requirement for this exception to the

general requirement for a warrant.44

       This case is no different from Schultz. Such situations as those here and

in Schultz are distinct from ones where authorities must establish reliability of the

informant and the information provided to obtain a warrant.45
       Likewise, the failure of the police to hear raised voices from within Moore's

home is not, by itself, dispositive to refute the officers' reasonable belief that

someone likely needed assistance for health and safety concerns. As for

Moore's allegedly calm demeanor, the officers only noted that after gaining

admittance to the house. It cannot be a factor for purposes of showing what the

officers knew when they were at the threshold, prior to entry. Stated otherwise,

there is substantial evidence to support the unchallenged findings that support

this conclusion.



       42 Schultz. 170 Wn.2d at 760.

       43 Id

       44 See id.

       45 See State v. Lyons. 174 Wn.2d 354, 359, 275 P.3d 314 (2012) (noting
that an affidavit in support of a warrant "may be based on an unidentified
informant's tip, [but] the affidavit must contain some of the underlying
circumstances that led to the informant to believe that evidence could be found at
the specified location. In particular, the affidavit must set forth the underlying
circumstances specifically enough that the magistrate can independently judge
the validity of both the affiant's and informant's conclusions.") (citing Aguilar v.
Texas. 378 U.S. 108,114, 84 S. Ct. 1509, 12 L Ed. 2d 723 (1964): Spinelli v.
United States. 393 U.S. 410, 413, 89 S. Ct. 584, 21 L. Ed. 2d 637 (1969)).


                                              11
No. 68828-6-1/12


       Moore's remaining three points do not concern what the officers knew

when they stood at the threshold, prior to entering the home. Thus, they neither

support nor refute the showing required at the threshold of the home.

       Under the circumstances detailed in the unchallenged findings, the officers

had a reasonable belief that there was a need for assistance. This satisfies the


second Schultz factor.

    Reasonable Basis to Associate Needed Assistance With Place Searched


       While Moore appears to challenge this showing, it is unclear what that

challenge is. In any event, the findings support the existence of this factor.

       As we have already discussed, the information provided to police

indicated that S.B., the reported "victim," was involved in a "physical domestic"

disturbance at a specific address. Christopher Moore's name was provided by

the caller. Moore verified his identity when police asked when he answered the

door on their arrival.


       This shows that there was a reasonable basis to associate a need for

assistance with Moore's house. This satisfies the third Schultz factor.

                   Imminent Threat of Substantial Injury to Person

       Moore argues that the police officers had insufficient information about

S.B.'s situation when they were at the threshold of his home to satisfy this factor.

We agree.

       Conclusion of Law 4 is at issue. That conclusion states:

       The information that the Officers received was that there was a
       domestic violence hang up call and the victim was no longer
       responding to attempts to get her on the phone. Further
       information was that the victim was crying, the reporting party heard

                                             12
No. 68828-6-1/13


       a disturbance and yelling and the line went dead. The Court finds
       that there was a very real potential that the victim could have been
       subject to imminent harm and that the officers had a professional
       responsibility to rule out such a threat.[461
       The focus of our inquiry is to determine what the officers knew when they

were at the threshold of Moore's residence. We have already detailed what

they knew then, according to the trial court's findings of fact. They knew of a

"physical domestic" disturbance at a specific address. They also knew that the

911 caller identified Christopher Moore and S.B. as the persons involved. The

caller further indicated that he had received a call from "the victim, [S.B.]," and

she "had been disconnected and the [911] caller was unable to reach her

further." Upon the officers' arrival at the reported address, Moore identified

himself when he came to the door.

       Significantly, this record lacks any information that there was any

"imminent threat of substantial bodily injury" to S.B. when the police stood at the

threshold, as the fourth Schultz factor requires. The second sentence of the

above quotation, that "the victim was crying, the reporting party heard a

disturbance and yelling and the line went dead," describes knowledge the officers

acquired after they entered Moore's residence.

       After entry into the house, the officer who remained with Moore near the

entrance learned additional information from dispatch. Specifically, he learned

that the 911 caller "had received the call from [S.B.] that evening with [S.B.]

crying and stating that 'Chris' had 'beat the s**** out of [her]." The caller further



       46 Clerk's Papers at 17.

                                               13
No. 68828-6-1/14



reported that "he heard some yelling and a disturbance and the line went dead;

he was unable to get S.B. back on the phone." And the officer also learned from

Moore that "his girlfriend was [S.B.] and they had an argument that evening but

that she'd left some time earlier." This additional information, received after

police gained Moore's consent to enter his home to talk, goes beyond what they

knew of S.B.'s condition before they entered the premises.

       Thus, the second sentence of the trial court's Conclusion of Law 4, quoted

above, merges what the officers knew about S.B.'s condition before and after

entering the home. In short, it does not support a determination of an imminent

threat of substantial injury to S.B. prior to entering the home to justify the

warrantless search of the locked room that followed.


       In reaching our conclusion, we stress that Moore gave the two officers

consent to "come inside to talk" to him. There is nothing to indicate that the

scope of his consent extended to the search that followed. Yet, once inside, one

of the two officers immediately began a "protective sweep of the residence." This

led to discovery of the locked doors, two of which the police kicked in to

determine whether S.B. was there.

       The State submitted a statement of additional authorities, citing State v.

Dancer47 to supportthe officers' actions. That case is distinguishable. There,
Division Two of this court held that where police officers "obtain consent to enter

and search a home for a person after informing the home's occupant of the




       47 174 Wn. App. 666, 300 P.3d 475 (2013).

                                            14
No. 68828-6-1/15


purpose of the search[,]" the search is lawful.48 Here, however, the police did not
obtain Moore's consent to search his home for S.B. Thus, Dancer is not helpful.

      Police Officers' Belief of Immediate Need of Help by Specific Person

       We do not address this factor because it unnecessary to do so. Our

determination that the State failed in its burden to show the fourth Schultz


criterion makes discussion ofthis fifth factor unnecessary.49
                          No Pretext for Evidentiary Search

       We address this sixth Schultz factor because Moore raises, for the first

time on appeal, the argument that police were required to inform him of his right

to refuse their entry when they asked whether they could come inside to talk. He

argues that the absence of such warnings is an independent basis to invalidate

the search that followed the officers' entry into his home. We disagree.

       The protection against warrantless searches may be waived by

meaningful, informed consent.50 But as the supreme court held in State v.
Ferrier,51 when police officers knock on the door of a person's home in order to




       48 Id at 674-75.

     49 See Schultz, 170 Wn.2d at 760 n.5 (noting that analysis of all factors is
unnecessary because the failure of any one factor is fatal to the lawfulness of the
State's exercise of authority without a warrant).

       50 State v. Ferrier. 136 Wn.2d 103, 118, 960 P.2d 927 (1998).

       51 136 Wn.2d 103, 960 P.2d 927 (1998).

                                             15
No. 68828-6-1/16


obtain consent to conduct a warrantless search, "they must, prior to entry, inform

the person ofthe right to refuse or revoke consent."52
      The supreme court has limited the application of Ferrier and the

consequent use ofwhat courts now call Ferrier warnings.53 It has noted that
"there is a fundamental difference between requesting consent to search a home

and requesting consent to enter a home for other legitimate investigatory

purposes."54 The constitutional protections against warrantless searches are not
present "when the police seek consensual entry to question a resident."55 Thus,
"when police officers seek entry to question a resident, the home is merely

incidental to the purpose" and no warnings are required.56
       In State v. Khounvichai,57 the supreme court held that Ferrier warnings

were not required where officers sought entry into a residence for the legitimate




       52 Schultz. 170 Wn.2d at 758-59 (citing Ferrier. 136 Wn.2d at 118); State
v. Khounvichai. 149 Wn.2d 557, 563, 69 P.3d 862 (2003)) ("[T]he Ferrier
requirement is limited to situations where police request entry into a home for the
purpose of obtaining consent to conduct a warrantless search and have declined
to broaden the rule to apply outside the context of a request to search.").

       53 See Khounvichai. 149 Wn.2d at 563; see also State v. Williams. 142
Wn.2d 17, 28, 11 P.3d 714 (2000) (noting that Ferrier warnings are not required
where police request consent to enter a home to arrest a visitor pursuant to a
valid arrest warrant).

       54 Khounvichai. 149 Wn.2d at 564.

       55 jd

       56 Id

       57 149 Wn.2d 557, 69 P.3d 862 (2003).

                                            16
No. 68828-6-1/17


investigatory purpose of questioning an occupant about an alleged offense.58
There, two officers were responding to a malicious mischief report, and knocked

on the door of the address provided by the complainant.59 When a woman
answered, they asked her whether the suspect was at home.60 She told the
officers that the suspect was her grandson and was at home.61 The officers then
asked if they could enter to talk to him.62 She then replied "'oh, yes' and waved
the two officers inside."63 The Khounvichai court held, "we do not find it prudent
or necessary to require that police officers warn citizens of the right to refuse

consent to search when they request entry into a home merely to question or

gain information from an occupant."64
       Here, as in Khounvichai. when the officers were at the threshold and

knocked on the door, Moore answered. The officers confirmed his identity. They

then asked if "they could come inside to talk." Moore responded "Sure." This

agreement to entry contrasts with what the supreme court characterized as

acquiescence in Schultz, where "neither officer requested permission to enter"




       58
            Ji at 565-66.
       59
            li at 559.
       60
            Ji
       61
            ii
       62
            ]d

       63
            Id,
       64
            Id. at 566.


                                             17
No. 68828-6-1/18


the home and yet entered anyway.65 Thus, unlike in Schultz, the officers' entry
was not accomplished through Moore's mere acquiescence.66 Rather, as in

Khounvichai. he gave his express consent for the police to enter "to talk."

       As for pretext to search that concerned the Ferrier court, there was none

here. The core of the trial court's determination that there was no pretext for an

evidentiary search is found in its unchallenged statement that there was

"absolutely no hint of pretext in the Officers' search of [Moore's] home." This

determination underscores that Ferrier warnings were not required on entry.67
       The State argues that the officers' search of Moore's home was

consensual and not an infringement of his privacy rights. This is incorrect. The

record shows that, once the officers gained entry to talk, they obtained additional

information from Moore and police dispatch. The State implicitly argues that this

additional information justified the kicking in of the doors to the locked room that

followed. We disagree.

       Here, it is undisputed that the scope of Moore's consent to the officers'

entry was for the officers to talk to him. There was no consent then to search

either the premises or the locked room.

       Nevertheless, immediately upon entering the home, one of the two officers

began what the trial court characterized as a "protective sweep" of the home

while the other officer continued speaking with Moore near the entry.


       65 Schultz. 170Wn.2dat756.

       66 See id.

       67 Ferrier. 136 Wn.2d at 118-19: Khounvichai. 149 Wn.2d at 562-63.


                                             18
No. 68828-6-1/19


       "While making a lawful arrest, officers may conduct a reasonable

'protective sweep' of the premises for security purposes."68 Such a protective
sweep is not a search in the conventional sense but rather an extension of a

Terry69 investigatory frisk or pat down.70 Aprotective sweep is limited to "a
cursory visual inspection of places where a person may be hiding."71 When the
protective sweep extends beyond the immediate area adjoining the place of

arrest, the police must have "'articulable facts which, taken together with the

rational inferences from those facts, would warrant a reasonably and prudent

officer in believing that the area to be swept harbors an individual posing a

danger to those on the arrest scene.'"72
       Here, this protective sweep was not done incident to any arrest. Rather,

the purpose stated by the trial court was to search for S.B. Nor has the State

provided any authority to justify this sweep as supporting the kicking in of the two

locked doors that led to the discovery of the illegal grow operation.

       More importantly, there is nothing in the findings or conclusions of the

court to explain whether the police received the additional information regarding



       68 State v. Hopkins. 113 Wn. App. 954, 959, 55 P.3d 691 (2002) (citing
Maryland v. Buie. 494 U.S. 325. 334-35, 110 S. Ct. 1093, 108 L. Ed. 2d 276
(1990)).

       69 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d. 889 (1968).

       70 See Buie. 494 U.S. at 331-34 (noting that the "ingredients to apply the
balance struck in Terry" are also present in consideration of allowing a protective
sweep).

       71 Hopkins. 113 Wn. App. at 959 (citing Buie. 494 U.S. at 334-35).

       72 Id at 959-60 (quoting Buje, 494 U.S. at 334).
                                            19
No. 68828-6-1/20


"an imminent threat of substantial bodily injury" to S.B. before they kicked in the

locked doors to gain entry to the room housing the illegal drugs. This is critical.

If they did not, there was an insufficient showing of the existence of ail of the

Schultz factors to justify the warrantless search of the locked room. In sum, the

warrantless entry of the locked room was without the "authority of law" that the

state constitution requires.

       For these reasons, the search of the locked room under this alternate

argument was not justified. The evidence must be suppressed.

       We reverse the judgment and sentence.


                                                                       j.

WE CONCUR:




                                             20